Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Anorga (Anorga et al., US 2018/0336415 A1) teaches a method for intelligent image note (wherein the image can include handwritten notes or text in an image)([0002], [0029], and [0054]) processing by a processor (one or more images are obtained by a computing device, and the processor can include optical character recognition (OCR) for detecting text (notes) in the image)([0033]), comprising: determining one or more images associated with a user equipment (UE) (one or more images are obtained by a computing device, such as using a smartphone)([0033]) having notation data (determining if one or more images are suitable by including images that have text in one or more languages)(Fig. 2, steps 202 and 204; [0051-0054]), wherein the determining includes analyzing the one or more images, utilizing a machine learning operation (wherein analyzing the images to classify/determine image features, image categories, and suggested actions can be done using an image classifier which may be a machine learning application)([0030]), to identify those of the one or more images having notation data (to determine if the image has text)([0030] and [0033]) according to learned behaviors and preferences of a user (wherein the training data used in the machine learning can be user data; such as system logs to update the trained model)([0110-0111], [0173], and [0183])(and user preferences)([0048], [0118], and [0127]); extracting (image analysis may also include determining one or more parameters, such as text extracted from the image)([0031] and [0057]) the notation data from the one or more images (one or more optical character recognition (OCR) techniques are applied to detect and/or recognize text in the image; and wherein the OCR techniques may generate as parameters one or more text extracts from the , through analyzation of a stylized logo depicted within the one or more images, a business producing a product captured as the notation data within the one or more images; automatically creating one or more actions to be performed by the UE according to the notation data, wherein the creating of the one or more actions includes generating a link to a website associated with the product of the business using data not explicitly referenced in the one or more images, and storing the link to the website on the UE in place of the one or more images”. At best, Boncyk teaches that a link to a website can be provided based on an image (such as of an automobile)([0005]) and wherein the captured image could also include a logo ([0006]); but nowhere does it teach “storing the link to the website on the UE in place of the one or more images. Also, Shimada teaches when an image matches another image storing a link instead of the image ([0083]); but does not teach “identifying, through analyzation of a stylized logo depicted within the one or more images, a business producing a product captured as the notation data within the one or more images...generating a link to a website associated with the product of the business using data not explicitly referenced in the one or more images, and storing the link to the website on the UE in place of the one or more images”. Thus, claims 1-6, 8-13, and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov